Casey, J.
Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered May 26, 1993, which sentenced defendant upon his adjudication as a youthful offender.
With the assistance of counsel, defendant entered a plea of guilty to the superior court information which charged him with one count of burglary in the third degree. Defendant was thereafter adjudicated a youthful offender and a sentence of six months’ imprisonment, five years’ probation and restitution was imposed. Based upon our review of the record, we agree with defense counsel that there are no nonfrivolous issues. The judgment should, therefore, be affirmed and defense counsel’s request to be relieved of his assignment should be granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Mercure, J. P., Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.